Case: 16-20619      Document: 00514231221         Page: 1    Date Filed: 11/09/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                    No. 16-20619                                 FILED
                                  Summary Calendar                        November 9, 2017
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ALEJANDRO VILLENA, also known as Pata,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:94-CR-19-5


Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *
       Alejandro Villena, federal prisoner # 33881-079, was convicted of
conspiring to possess more than five kilograms of cocaine with intent to
distribute and was sentenced to serve 360 months in prison and a five-year
term of supervised release. Now, he appeals the district court’s denial of his
motion for a reduction in sentence under 18 U.S.C. § 3582(c)(2), which was




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-20619     Document: 00514231221     Page: 2   Date Filed: 11/09/2017


                                  No. 16-20619

grounded in Amendment 782 to the United States Sentencing Guidelines. His
motion to file a reply brief out of time is GRANTED.
      This court reviews the denial of a § 3582(c)(2) motion for an abuse of
discretion. United States v. Henderson, 636 F.3d 713, 717 (5th Cir. 2011).
Section 3582(c)(2) grants discretion to a district court to modify a sentence that
was based on a guidelines range that was later lowered by the Sentencing
Commission. § 3582(c)(2). In considering a § 3582(c)(2) motion, the court first
considers whether the movant is eligible for a sentence reduction and then asks
whether a reduction “is warranted in whole or in part under the particular
circumstances of the case.” Dillon v. United States, 560 U.S. 817, 827 (2010).
A “court is not required to state findings of facts and conclusion of law when
denying a § 3582(c)(2) motion.” United States v. Cooley, 590 F.3d 293, 298 (5th
Cir. 2010) (internal quotation marks and citation omitted).
      Villena’s guidelines range was not lowered by Amendment 782.
Accordingly, the district court did not err by denying his motion.            See
§ 3582(c)(2).
      AFFIRMED.




                                        2